           Case 2:20-mj-00169-JDP Document 2 Filed 10/30/20 Page 1 of 3


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    DOUGLAS J. BEEVERS, # 288639
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Telephone: (916) 498-5700
5    Attorney for Defendant
     TOMMY WALKER
6
7                                IN THE UNITED STATES DISTRICT COURT
8                            FOR THE EASTERN DISTRICT OF CALIFORNIA
9
     UNITED STATES OF AMERICA,                       )    Case No. 2:20-mj-00169-JDP
10                                                   )
                             Plaintiff,              )    STIPULATION AND [PROPOSED] ORDER
11                                                   )    TO CONTINUE INITIAL APPEARANCE
              v.                                     )
12                                                   )
     TOMMY WALKER,                                   )    Date: November 2, 2020
13                                                   )    Time: 2:00 p.m.
                             Defendants.             )    Judge: Hon. Jeremy D. Peterson
14                                                   )
15
              IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
16
     Attorney, through Aaron Daniel Pennekamp, Assistant United States Attorney, attorney for
17
     Plaintiff, Heather Williams, Federal Defender, through Assistant Federal Defender Douglas J.
18
     Beevers, attorneys for Tommy Walker, that the initial appearance scheduled for October 30,
19
     2020, at 2:00 p.m., be vacated and the matter continued to November 2, 2020, at 2:00 p.m.
20
              The reasons for the continuance is that parties are currently negotiating a potential
21
     transfer of jurisdiction.
22
              Mr. Walker waives his right to speedy initial appearance until November 2, 2020 and
23
     agrees to remote appearance on November 2, 2020.
24
25
     ///
26
     ///
27
     ///
28

      Stipulation and Proposed Order                     -1-
       Case 2:20-mj-00169-JDP Document 2 Filed 10/30/20 Page 2 of 3


1    DATED: October 30, 2020
                                       Respectfully submitted,
2
3                                      HEATHER E. WILLIAMS
                                       Federal Defender
4
                                       /s/ Douglas J. Beevers
5                                      DOUGLAS J. BEEVERS
                                       Assistant Federal Defender
6
                                       Attorney for TOMMY WALKER
7
     DATED: October 30, 2020           MCGREGOR W. SCOTT
8                                      United States Attorney

9                                      /s/ Aaron Daniel Pennekamp
                                       AARON DANIEL PENNEKAMP
10                                     Assistant United States Attorney
                                       Attorney for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Proposed Order     -2-
        Case 2:20-mj-00169-JDP Document 2 Filed 10/30/20 Page 3 of 3


1                                                 ORDER
2           IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as its
4    order. The Court specifically finds the failure to grant a continuance in this case would deny
5    counsel reasonable time necessary for effective preparation, taking into account the exercise of
6    due diligence. The Court finds the ends of justice served by granting the requested continuance
7    and outweigh the best interests of the public and defendants in a speedy trial.
8           It is further ordered the October 30, 2020 initial appearance shall be continued until
9    November 2, 2020, at 2:00 p.m.
10   DATED: October ___,
                    30 2020
11                                                          _____
                                                            ________________________________
                                                               _________________
                                                                              __________________
                                                            HON.
                                                            HO
                                                            H ON. JEREMYMY D. PETERSON
                                                                        MY
12                                                          United States Magistrate Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Proposed Order                  -3-
